Citation Nr: 1637079	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He also had service in the United States Army Reserves.
 
This matter initially came to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.
 
The appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2013.  A transcript from this hearing is of record.

The Board denied an initial rating higher than 30 percent PTSD in October 2015 and the Veteran sought further review before the United States Court of Appeals for Veterans Claims.  The denial of a higher rating for PTSD was vacated on the joint motion of counsel for the Veteran and counsel for VA.  The Court granted the parties' Joint Motion for Remand in June 2016.  

The Board observes that the matters of entitlement to service connection for a stomach condition to include gastritis, entitlement to service connection for diverticulitis, and entitlement to dependency status for the Veteran's mother.  The record reflects that the Agency of Original Jurisdiction is still taking action on these matters and has not re-certified them the Board.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.
 
Duty to Notify
 
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

When VA receives a claim for an increased rating, it must notify the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Id.  

The RO provided pre-adjudication VCAA notice by letters dated in March 2008. These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

	(CONTINUED ON NEXT PAGE)



Duty to Assist

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims. Service treatment records, post-service treatment records, and lay statements have been associated with the record.
 
In April 2005, the RO made an attempt to secure any relevant records held by the Social Security Administration (SSA). That same month, the SSA informed the RO that there were no medical records for the Veteran, as the folder had been destroyed. A subsequent SSA response in August 2010 indicated that the Veteran was only receiving retirement benefits, not medical disability benefits.  Accordingly, no further efforts are required to obtain relevant records from the SSA. See 38 C.F.R. § 3.159(c)(2).
 
During the appeal period, the Veteran was afforded VA mental health examinations in October 2008, April 2010, July 2010, November 2012, and July 2014. The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial increased rating for his PTSD, there is no additional evidence which needs to be obtained.

The Veteran was afforded a Travel Board hearing pursuant to his request.  To comply with 38 C.F.R. § 3.103(c)(2), the Veterans Law Judge must fulfill two duties.  See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  These duties consist of: (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Id.  During the Travel Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent that this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2); further, they have not identified any prejudice in the conduct of the hearing.
As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


III. Initial Increased Rating for PTSD
 
A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim  concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria authorize a 30 percent evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.
 
A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were recently amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed his pending claim for service connection for before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider the global assessment of functioning scores in the Veteran's treatment records and examination reports.

During his service in the Army, the Veteran was deployed to Vietnam where he engaged in combat with the enemy.  He received the Combat Infantry Badge.  In September 2002, he filed his first claim for service connection for PTSD.  This claim was denied in October 2002, on the grounds that the Veteran had no current diagnosis of PTSD - his mental health treatment records from 2001-2002 show a diagnosis of depression.  He filed an application for service connection for depression in February 2008 and the RO arranged a mental disorders examination.  When VA finally granted this claim, it was once again characterized as service connection for PTSD.

A VA psychologist examined the Veteran in October 2008.  He diagnosed the Veteran with depressive disorder not otherwise specified and assigned a GAF score of 62.  According to the examination report, the Veteran's primary complaint was waking frequently during the night. He told the examiner that he would get up and check to make sure the doors were locked.  He also described feeling withdrawn and indicated that he did not have many friends.  The Veteran reported being depressed since he left the service.  He told the examiner that he did not want to do anything but sit by himself.  At the time of the examination, the Veteran reported that he had been married to his second wife for 22 years and he had ten children between the ages of age 22 to 40.  He had most recently worked in November 2007.  According to the Veteran, he was able to complete activities of daily living with no assistance.  Most of his social interaction was with his wife, with whom he said he enjoyed travelling, going out to eat, and going out riding.  He also told the examiner he enjoyed watching television.  He denied any drug use and said that, although he once abused alcohol, he had stopped drinking in 1984.
 
On examination, the Veteran was casually groomed and cooperative.  He had good eye contact.  His speech was within normal limits.  His mood was euthymic, and his affect was appropriate to the content.  His thought processes and associations were logical and tight with no loosening of associations or confusion.  The Veteran was oriented in all spheres. According to the examiner, there was no evidence of delusions or hallucinations.  The Veteran denied suicidal or homicidal ideation and his insight and judgment were fair.  The examiner described the Veteran's depressive symptoms as mild while noting that they had persisted for a very long time.  In the examiner's opinion, the Veteran's depressive symptoms would not preclude gainful employment nor would they have a significant impact on his social functioning or behavior.  

The next VA examination took place before a different VA psychologist in April 2010.  This time the diagnosis was PTSD and the examiner assigned a GAF of 58. In his report, the examiner noted that the Veteran had been prescribed citalopram and trazodone for psychiatric treatment. 

In his interview with the April 2010 VA examiner, the Veteran reported difficulty sleeping since his return from Vietnam.  Once again, he described waking up in the night to check the security of his doors and windows, but this time he said that this happened "several times a night."  He reported nightmares once or twice a week.  Many of the other symptoms were similar to the symptoms described by the October 2008 examiner.  The Veteran noted that he found that he did not trust people very much and tended to stay by himself.  He said that one of his bosses described him as "antisocial" because of his reluctance to socialize with co-workers. He remained married and said that he liked occasionally seeing his grandchildren. He said he felt sad about three times a week.  He also had occasional feelings of hopelessness.  He denied any suicidal ideation, but he reported that he sometimes thought about hurting someone else when he was really frustrated or angry. He denied any current intention to harm anyone.
 
On examination, the Veteran was casually and neatly dressed and groomed.  He was cooperative, pleasant and made good eye contact.  His speech was logical and coherent.  His mood was euthymic with mild sadness and anxiety and his affect was appropriate to his mood.  He was alert and oriented.  The Veteran's thought processes were logical and tight, and he was not confused.  His memory was largely intact.  Once again, he denied hallucinations or delusions.  He described his medication as "partially effective" and reported no side effects from his medications.   The Veteran denied any current suicidal or homicidal ideation.  Although he diagnosed PTSD, the examiner described PTSD symptoms as moderate.
 
The next VA examination took place in July 2010.  The diagnosis remained PTSD and the examiner assigned a slightly lower GAF score (55).  In describing his symptoms to the examiner, the Veteran complained of anxiety.  He once again reported checking the doors and windows and noted that he "hears things about the house" about once a week, which seemed to coincide with bad dreams.  The Veteran described waking up sweating and shaking.  According to the examiner, the Veteran's habit of walking around the house to check the security of his doors and windows was "a somewhat ritualistic pattern."  The Veteran reported some depressive symptoms and said that he lacked energy to do things. He remained retired and continued living with his wife.  

On examination, the Veteran was oriented to time, date, person, place, and situation. He was cooperative and credible.  The Veteran's eye contact was initially avoidant, but became more animated with good eye contact.  His speech was of appropriate rate and rhythm.  His mood appeared euthymic, although a bit irritable at first.  According to the examiner, the Veteran did not indicate a depressed mood or a flattened affect.  His thoughts remained logical and linear.  Although he denied any delusions, the Veteran said that he heard voices in his dreams.  His insight and judgment appeared intact.  The Veteran denied suicidal ideation, "but indicated that he could hurt people . . ."  The examiner noted flashbacks lasting between 10 and 15 minutes and occurring weekly.  The examiner noted that the Veteran's social interactions were limited to his wife and visiting "the local drive-in for food at lunch or dinner."  

The Veteran was examined by yet another VA psychologist in November 2012.  The diagnosis remained PTSD and the examiner assigned a higher GAF (68).  
In the examiner's opinion, the severity of the Veteran's symptoms most closely approximated the criteria for a 30 percent rating - i.e., occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Although the examiner's opinion on this issue may be considered, his application of the legal rating criteria is not binding on the Board.

In describing his current level of social and occupational functioning to the November 2012 examiner, the Veteran reported having "a good marriage."  He said he and his wife go out to eat together.  The Veteran also reported attending church regularly and said he sometimes leaves the house to get coffee.  But he said he had no friends.  His most recent job was working at a hotel.  He told the examiner he was good at his job, but he was laid off in 2007.  

According to the November 2012 examination report, the Veteran continued to wake up in the middle of the night to check his doors.  He reported nightmares about combat and said that he had started drinking daily.  He reported mild anxiety and depression, but denied suicidal ideation.  The examiner noted various PTSD symptoms, including recurrent and distressing recollections of traumatic events and feelings of detachment and estrangement from others, hypervigilance, chronic sleep impairment and exaggerated startle response.  

The most recent VA examination took place in July 2014.  The examining psychologist concurred with the previous diagnosis of PTSD, but did not assign a GAF score.  Like the November 2012 VA examiner, the psychologist opined that the Veteran met the regulatory criteria for a 30 percent rating.  

In his interview with the examiner, the Veteran continued to report a good relationship with his wife, noting that they had now been married 27 years.  He said that he could no longer work, but the reason he gave - his inability to lift things - was not related to his psychiatric disorder.   He indicated that he and his wife enjoy going to restaurants and sightseeing in other states and that he continued to attend church regularly.  He told the examiner that he spends most days watching television.  The examiner noted the following PTSD symptoms: markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, problems with concentration and chronic sleep impairment.  The Veteran was fully oriented and cooperative.  His mood was euthymic.  The examiner found that the Veteran's PTSD symptoms were mild and did not prevent him from performing activities of daily living.

In addition to these examination reports, the Board has considered several records of mental health treatment during the appeal period.  These include a treatment note dated in February 2010, indicating that the Veteran was depressed and anxious, but that he denied suicidal ideation.  His treating psychiatrist assigned a GAF of 45 and noted that the Veteran reported not sleeping much more than two hours a night.  The records also include a VA treatment note dated April 2010.  At that time the Veteran's GAF was 55, but the psychiatrist noted that "he is still up checking the door and stuff."  The psychiatrist also wrote that the Veteran "hears voices that tell him to hurt someone out of the blue.  He said the last time was 2-3 months ago."  The Veteran said that he left the coffee shop where he was when he perceived the voices and had no intention to hurt anyone.  On this topic, the psychiatrist wrote that the Veteran "has had some psychosis feeling that voices say to hurt someone usually if [the Veteran is in] a crowd."  His symptoms also included intrusive memories, which he tried to avoid by staying busy and some hypervigilance: "if in a restaurant he has to sit by the window to see what is going on."  

The Veteran saw his psychiatrist again in August 2010, and a note describing the visit is in the Veteran's Virtual VA electronic claims file.  Once again, the Veteran said he was still up at night checking doors, but his nightmares had decreased to once or twice each week.  He said he was still nervous around people and did not want to socialize.  He was suspicious of others and on guard.  The Veteran reported that his energy was "up and down" and he gets tired often.  He denied suicidal ideation, but made more statements about hearing voices telling him to harm someone in a crowd and said that the felt that other people were looking at him. Again he indicated that when this happens, he leaves.  He also reported an illusion of seeing someone out of the corner of his eye, who was not actually there.  He denied any plans to hurt anyone, but felt depressed. The Veteran's thought process was logical and goal-directed.  The psychiatrist wrote that the Veteran was not psychotic.  The assigned GAF remained 55. 

At the September 2013 Travel Board hearing, the Veteran testified that he "can't sleep at night" because he feels the need to check to see if the doors and windows are locked.  He said he sleeps about three or four hours each night and feels the need to take naps during the day.  He also said that he has thoughts of hurting someone daily along with mood swings and anxiety attacks.   

As explained in the Joint Motion for Remand, the Board's prior decision denying a disability rating higher than 30 percent failed to explain adequately the consistency of that conclusion with the Veteran's persistent habit of waking up in the night to check his doors and windows which, according to the July 2010 VA examiner, is "a somewhat ritualistic pattern."  The regulatory criteria for a 70 percent rating include "obsessional rituals which interfere with routine activities . . ."  The Joint Motion also criticized the Board's emphasis on the Veteran's statements indicating that he had no intention to hurt anyone.  As the Joint Motion explained, the rating criteria refer to the "persistent danger of hurting self or others" - not to the existence of a plan or intention to hurt someone else.

Having considered the entire record together with the guidance provided by the Joint Motion for Remand, the Board finds the evidence to be at least evenly balanced on the issue of whether the Veteran's PTSD symptoms meet the criteria for a 70 percent rating - i.e. occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

As the Joint Motion noted, the criteria for a 70 percent rating include "obsessional rituals which interfere with routine activities . . ."  The Veteran's habit of waking up in the night to check the security of doors and windows was noted in all five of the VA examination reports conducted within the applicable appeal period.  According to the April 2010 VA examiner, this happened "several times a night."  The Veteran's treating psychiatrist included a similar description of this practice in most of her treatment notes.  There is also ample evidence that this obsessional ritual interferes with the routine activity of sleeping.  At the hearing, the Veteran testified that he sleeps only three or four hours each night. According to his treating psychiatrist's February 2010 note, the Veteran reported not sleeping much more than two hours a night.  

The Board has also considered the Veteran's statements about hearing voices and having thoughts about hurting other people.  Homicidal ideation is not specifically listed in the general rating formula for mental disorders, but the Board finds that it is most closely analogous to "suicidal ideation" which is listed in the criteria for a 70 percent rating.  See Mauerhan, 16 Vet. App. at 442.  

Some other aspects of the Veteran's PTSD potentially favor a lower disability rating. These include the generally high GAF scores assigned by VA examiners and treating medical professionals, the description of mild symptoms by most of the VA examiners and treatment notes, and the Veteran's generally good relationship with his wife.  Much of the medical evidence describes his chief complaint as chronic sleep impairment, which is listed in the criteria for the currently assigned 30 percent rating.  

Nevertheless, the evidence shows that one of symptoms listed in the specific rating criteria for a 70 percent rating (obsessional rituals which interfere with routine activities) is extremely persistent and another symptom analogous to one of the schedular criteria for a 70 percent rating (homicidal ideation) occurs frequently enough that, after resolving reasonable doubt in the Veteran's favor, the Board finds that the severity of the Veteran's symptoms most closely approximate the criteria for a 70 percent rating. 
    
The Board acknowledges that "persistent danger of hurting self or others" is among the criteria for a 100 percent rating for PTSD.  Nevertheless, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent rating.  

A 100 percent rating for a mental disorder requires "total occupational and social impairment . . ." 38 C.F.R. § 4.130.  Although the Veteran has experienced homicidal ideation and told his treating psychiatrist about hearing voices on multiple occasions, there is no evidence that the Veteran has been a "persistent" danger to others.  On each occasion when he felt the desire to hurt someone, the Veteran said that he controlled this impulse successfully by walking away.  Indeed, there is no evidence that the Veteran has ever hurt anyone.  

It would also be wrong to describe the Veteran as having "total" social impairment.  He consistently described a good relationship with his wife, with whom he has been married for more than 27 years.  He said he enjoys going out to eat with her and traveling.  Although he has social anxiety and no friends, he regularly attends church and said that he enjoys visits with his grandchildren.  In other words, the Veteran's symptoms clearly do not result in total social impairment.  Similarly, there is no evidence that the Veteran has experienced gross impairment in thought process or communication; grossly inappropriate behavior; disorientation to time or place or memory loss for the names of close relatives, his own occupation or his own name. The mental health treatment records almost uniformly describe the Veteran as cooperative.  His insight and judgment have been fair.  His speech has always been coherent and his thoughts have been logical. 

For these reasons, the Board finds that the preponderance of the evidence favors the assignment of a 70 percent, but no higher, for PTSD.  

IV. Extraschedular Consideration
 
The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
 
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran's reported symptoms of difficulty sleeping, depression, obsessional rituals and hypervigilance are all specifically contemplated by the applicable rating schedule.  Another significant symptom (homicidal ideation) is closely analogous to suicidal ideation, which is among the specific rating criteria and is productive of a similar degree of social and occupational impairment.  For these reasons, the Veteran's schedular rating is adequate to compensate him for his service-connected PTSD.
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to PTSD, the Veteran has nine service connected disabilities: (1) diabetic retinopathy (rated as 70 percent disabling); (2) peripheral neuropathy of the right upper extremity (50 percent); (3) peripheral neuropathy of the left upper extremity (40 percent); (4) and (5) peripheral neuropathy of the lower extremities (40 percent right and 40 percent left); (6) diabetes mellitus type II (20 percent); (7) tinnitus (10 percent); (8) hypertension (noncompensable); and (9) hearing loss (noncompensable).  None of the treatment notes or examination reports suggest that, when combined with the effects any of these conditions, the Veteran's PTSD creates an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted lay statements or provided hearing testimony indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary. 


ORDER

Entitlement to a rating of 70 percent for PTSD is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


